Exhibit Addendum IX to Sprint PCS Management Agreement Dated as of April 14, 2009 Manager:SHENANDOAH PERSONAL COMMUNICATIONS COMPANY Service Area BTAs: Altoona, PA #12 Hagerstown, MD-Chambersburg, PA-Martinsburg, WV #179 Harrisburg, PA #181 Harrisonburg, VA #183 Washington, DC (Jefferson County, WV only) #471 Winchester, VA #479 York-Hanover, PA #483 This Addendum IX (this "Addendum") contains amendments to the Sprint PCS Management Agreement, dated November 5, 1999, between Sprint Spectrum L.P., WirelessCo, L.P., APC PCS, LLC, PhillieCo, L.P., Sprint Communications Company L.P. and Shenandoah Personal Communications Company (the "Management Agreement.) The Management Agreement was amended by: (1) Addendum I dated as of November (2) Addendum II dated as of August 31, 2000, (3) Addendum III dated as of September 26, 2001, (4) Addendum IV dated as of May 22, 2003, (5) Addendum V dated as of January 30, 2004, (6) Addendum VI dated as of May 24, 2004, (7) Addendum VII dated as of March 13, 2007, and (8) Addendum VIII dated as of September 28, The terms and provisions of this Addendum control over any conflicting terms and provisions contained in the Management Agreement, the Services Agreement, the Trademark License Agreements or the Schedule of Definitions. The Management Agreement, the Services Agreement, the Trademark License Agreements, the Schedule of Definitions and all prior addenda continue in full force and effect, except for the express modifications made in this Addendum. This Addendum does not change the effective date of any prior amendment made to the Management Agreement, the Services Agreement, the Trademark License Agreements or the Schedule of Definitions through previously executed addenda. 1 Capitalized terms used and not otherwise defined in this Addendum have the meaning ascribed to them in the Schedule of Definitions or in prior addenda. Section and Exhibit references are to sections and Exhibits of the Management Agreement unless otherwise noted. This Addendum is effective on January 1, 2009 (the "Effective Date"). On the Effective Date, the Management Agreement, the Schedule of Definitions and the Services Agreement are amended as follows: 1.
